 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDSimpson Electric Company, a Division of AmericanGauge and Machine Company and InternationalBrotherhood of Electrical Workers, Local 117,AFL-CIO. Cases 13-CA-18343 and 13-RC-14785April 30, 1980DECISION, ORDER, AND DIRECTIONOF THIRD ELECTIONBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn January 24, 1980, Administrative Law JudgeMichael D. Stevenson issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed a brief in answer to Respondent's ex-ceptions and in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-The Administrative Law Judge inadvertently stated that the unfairlabor practice charge in Case 13-CA-18343 had been filed on January 8,1978. The record, however, reveals that the charge was filed on January3, 1979, and amended on January 8, 1979.2 The Administrative Law Judge erroneously referred to Respondent'ssupervisor. Glen Olafson, as the "factory manager of the Elgin facilitywho personally handed magazines to employees." The record reveals,however, that Olafson was supervisor over only one department in thatfacility and that he distributed copies of the publication "Meter Reader"to employees within his own department. This finding, however, in noway affects our decision to adopt the Administrative Law Judge's con-clusion that Respondent violated Sec. 8(aXI) of the Act and also engagedin objectionable conduct sufficient to warrant setting aside the electionheld on December 21, 1978.In adopting the Administrative Law Judge's findings, we find it unnec-essary to rely on his interpretation of statements made by Respondent ina document received in evidence and entitled "A Comprehensive BenefitsProgram," which summarized Respondent's existing benefits and whichwas distributed to employees on October 6, 1978. Additionally, we find itunnecessary to rely on his statement that Respondent "could have de-layed its raises for all plants until the critical period at Elgin had ended"(see sec. III, B, 3 of his Decision).The Administrative Law Judge found that a bargaining order was notwarranted in this case, noting that the General Counsel did not seek one.No exceptions were taken to that finding. Furthermore, no evidence waspresented with regard to the Union's having obtained a card majority andthus the issue was not fully litigated. Under these circumstances we shallnot provide for such a remedy but rather shall order that a new electionbe held.3 Nothing in our Decision and Order herein shall be construed as re-quiring Respondent to rescind the wage increases and other benefits, thegranting of which, we find, violated the Act.249 NLRB No. 24lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Simpson Elec-tric Company, a Division of American Gauge andMachine Company, Elgin, Illinois, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.It is further ordered that the election held onDecember 21, 1978, in Case 13-RC-14785 be, andit hereby is, set aside and that a new election beconducted as directed below.[Direction of Third Election and Excelsior foot-note omitted from publication.]DECISIONSTATEMENT OF THE CASEMICHAEL D. STEVENSON, Administrative Law Judge:This case was heard before me at Chicago, Illinois, onJune 25 and 26, 1979,1 pursuant to a complaint issued bythe Regional Director for the National Labor RelationsBoard for Region 13 on March 9, 1979. In addition, onMarch 15, 1979, the Regional Director ordered consoli-dated certain issues arising from a representation electionin Case 13-RC-14785. The complaint, based on a chargefiled on January 8, 1978, by Local 117, InternationalBrotherhood of Electrical Workers, AFL-CIO (hereincalled the Union), alleges that Simpson Electric Compa-ny, a Division of American Gage and Machine Company(herein called Respondent), has engaged in certain viola-tions of Section 8(a)(1) of the National Labor RelationsAct, as amended.The Union's representation petition was filed on June24, 1978, and sought a representation election among cer-tain of Respondent's hourly rated employees. An electionwas held pursuant to a Regional Director's decision onOctober 26, 1978. Objections to conduct affecting theoutcome of the election were filed by Respondent andpursuant to a Supplemental Decision on Objections andDirection of Election, dated November 21, 1978, a rerunelection was held on December 21, 1978. The tally ofballots served on the parties immediately following theelection showed that, of approximately 280 eligiblevoters, 245 cast ballots, of which none were void, 82were cast for the Union, 147 were cast against theUnion, and 16 ballots were challenged. The challengedballots were not sufficient in number to affect the resultsof the election. On December 26, 1978, the Union filedtimely objections to conduct affecting the results of theelection. In the objections, the Union alleged, inter alia,that, in the critical period before the rerun election,2Re-' All dates herein refer to 1978 unless otherwise indicated.2 In Goodyear Tire and Rubber Company, 138 NLRB 453 (1962), theBoard defined the critical period before an election as the interval fromthe date of the filing of the petition to the time of the election. Conductoccurring during the period found to have interfered with the employees'freedom of choice at the polls may be grounds for setting aside the elec-tion. SIMPSON ELECTRIC COMPANY149spondent promised unit employees increases in wagesand improvements in fringe benefits.3Issues1. Whether Respondent violated Section 8(a)(i) of theAct as alleged by granting to its employees raises inwages, and improvements in fringe benefits for the pur-pose of affecting the outcome of the election.2. Whether for the reasons stated in item I above, anobjection to the conduct of the election held in Case 13-RC-14785 has merit to warrant setting aside the electionresults.3. All parties were given full opportunity to partici-pate, to introduce relevant evidence, to examine andcross-examine witnesses, to argue orally, and to filebriefs. Briefs, which have been carefully considered,were filed on behalf of General Counsel and Respondent.Upon the entire record in the case, and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI. RESPONDENT'S BUSINESSRespondent admits that it is an Illinois corporation en-gaged in the manufacture, design, and sale of electricmeters and testing equipment; it has a place of businesslocated in Elgin, Illinois. It further admits that during thepast year, in the course and conduct of its business, it haspurchased and received goods and materials valued inexcess of $50,000 from suppliers outside Illinois. Accord-ingly, it admits, and I find, that it is an employer en-gaged in commerce and in a business affecting commercewithin the meaning of Section 2(2), (6), and (7) of theAct.II. THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that InternationalBrotherhood of Electrical Workers, Local 117, AFL-CIO, is a labor organization within the meaning of Sec-tion 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsRespondent, Simpson Electric, is a division of Ameri-can Gage and Machine Company, Inc., 80 percent ofwhich is owned by Katy Industries. Respondent main-tains facilities in Illinois, California, and Wisconsin. Ofthese, only the facility located at Elgin, Illinois, was thesubject of an organizing drive by the Union. Two elec-tions have already been held as a result of that organiz-ing drive and a third is sought. The instant case involvesa dispute between the parties with regard to an increasein wage and benefits in the period before the secondelection, while Respondent's objections to the first elec-tion were pending. To begin, a list of pertinent eventsand dates will be helpful:A second objection to the election has, with the approval of the Re-gional Director, been withdrawn.1. June 6-Respondent first became aware of Union'sorganizing at Elgin.2. June 14-Union filed its petition requesting an elec-tion.3. September 14-Regional Director issued his deci-sion on the unit determination4and Direction of Elec-tion.4. October 26-First election is held and won by theUnion.5. November 2-Respondent filed its objections to theconduct of the election.56. November 17-Respondent filed an unfair laborpractice charge against the Union for misrepresentationduring the preceding election campaign and Respondentfurther requested a 90-day cooling-off period before thenext election.s7. November 17-Respondent announced its wage andbenefit improvements to its employees at all its facilities.These increases were effective December 4, while a 7-percent salary range increase was effective January 1,1979.8. November 21-Regional Director issued a report onRespondent's objections to the election setting aside thefirst election.9. November 29-Regional Director notified Respond-ent that he would refuse to issue a complaint in theCompany's unfair labor practice charge against theUnion filed on November 17.10. November 30-Regional Director issued a noticeof second election setting December 21 as the date forthe second election.11. December 20-Respondent distributed copies of"Meter Reader," a house publication, to its employees.This publication reiterated the wage and salary benefitsformally announced on November 17; in addition, it con-tained the first written notification of a 7-percent in-crease in salary ranges effective January 1, 1979; finally,the publication also contained the first written notice ofimprovements in health insurance coverage, the addition-al cost for which was paid by the Company.12. December 21-Second election is held and won byRespondent.The increases announced on November 17 consisted of25-cent-per-hour wage adjustment granted to all employ-ees effective December 4. In addition, hourly rate rangeswere adjusted upwards by 25 cents per hour7and salaryranges were adjusted upwards by 7 percent effective Jan-uary 1, 1979. To these wage and salary increases wereadded group insurance benefit improvements such as an4 On September 22, Respondent filed a request for review of this deci-sion alleging the unit of hourly and salaried workers was inappropriate.On November 22, this appeal was denied.I These objections, which were found to be valid by the Regional Di-rector, alleged that, shortly before the election, the Union distributedleaflets to Respondent's Elgin employees saying that Respondent hadbeen found guilty of certain unfair labor practices. Said statements wereuntrue.I The parties stipulated that, based on a telephone call from GeneralCounsel to Respondent's attorney, Respondent had knowledge prior toNovember 17 that the Regional Attorney intended to sustain Respond-ent's objections to the first election. They could not agree on the date ofthis prior notice.I This increase was not applicable to technicians and tool-and-die per-sonnel which were given different salary ranges.SIMPSON ELECTRIC COMPANY 149. 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDincrease in major medical claim coverage per incidentfrom $20,000 to $50,000, coverage from first day of birthunder major medical provisions and other improvementsin health care insurance benefts. Prior to the December 4effective date of increased coverage, the last increase inhealth insurance benefits occurred in 1974. At that time,Respondent shared with its employees the additional pre-mium cost. For the increase at issue in this case, Re-spondent paid the entire additional premium cost.The wage and benefit increases and improvementswere announced to employees in a three-step process:First, the word-of-mouth method; an outline of the in-creases was distributed to managers and supervisorsabout I week before the November 17 formal announce-ment date. (G.C. Exh. 2.) Top management explained theincreases to middle management which in turn heldgroup meetings with respective subordinate employeesfor the purpose of explaining these wage and benefit in-creases. While not completely clear, these group meet-ings were apparently held about I or 2 days before No-vember 17.The second method of announcing benefits to employ-ees was the posting of a formal notice on November 17,in and around Respondent's facilities, reflecting, in spe-cific, the increase in wages and, in general, the increasein salary ranges. The notice reads as follows:SIMPSON ELECTRIC COMPANYNOTICEWAGE ADJUSTMENTSNovember 17, 1978Simpson Management is pleased to announce that a$0.25 per hour wage adjustment will be granted toall hourly employees effective Monday, December4, 1978. Hourly rate ranges will also be adjusted up-wards by $0.25 per hour. At the same time, salaryranges will be adjusted upward. Your supervisorwill have any information you will need to knowabout the program.We share with each of you the greatest confidencein the future of our company,-a confidence basedupon the knowledge that our people will respond tothe challenge for the increased productivity and in-creased sales that will permit us to remain competi-tive and thereby maintain Simpson's hard-won ac-ceptance in the marketplace./s/ Gerald N. GoldbergerPresidentGNG:vpThe third and final method of announcing benefits toemployees was the distribution on December 20 of theMeter Reader, referred to in the listing of pertinent datesabove. This magazine is published two times a year, inJuly and in December. The usual method of distributingthe Meter Reader in the past had been to drop off bun-dles of the publication around the plant so that employ-ees could take one off the stack if they desired. On De-cember 20, Glen Olafson, factory manager of the Elginfacility, personally handed the magazines to employees.B. Discussion and AnalysisThe announcement or granting of wage and benefit in-creases during an election campaign, given with the in-tention of inducing employees to reject the Union, is un-lawful since the employees will read this as a demonstra-tion of employer economic power held in reserve whichcan just as readily be used for reprisals. N.L.R.B. v. Ex-change Parts Company, 375 U.S. 405 (1964). GeneralCounsel may rely on the presumption of unlawfulnessafter having shown that wage and benefit increases weremade during the critical period before an election. In thiscase, the formal announcement of wage increases on No-vember 17 was preceded by formal announcements fromsupervisors to employees at group meetings. Then writ-ten announcements of other increases in salary rangesand health insurance benefit improvements followed onDecember 20. The election was December 21. I find thatthe increases occurred within the critical period.As the court stated in N.L.R.B. v. Styletek, Division ofPandel-Bradford. Inc., 520 F.2d 275, 281 (Ist Cir. 1975):". .. whatever the parameters of the sensitive pre- (andpost-) election periods, this period is obviously wellwithin them." The court in Styletek states at 280 thateven postelection benefits, while there is the possibilityof a rerun election, have been regarded as prima facie in-terference. 8In this case, a finding of a prima facie case is furthersupported by two additional factors. First, Respondentincreased its health insurance benefits in the manner de-scribed in "The Facts" and paid the entire additionalpremium. The last increase in insurance benefits occurredin 1974 when Respondent shared the increased premiumcost. In defending this increase in benefits, Respondentfirst argues that the planning for these benefits occurredprior to the critical period. I agree. The record showsthat Warren Funst, general counsel for Katy Industries,had begun the planning for the improvements as far backas April 1978. The record also shows that the insurancecarrier did not receive final authority to implement theinsurance benefits until December 4. Thus, the timing be-comes of great importance. In Hineline's Meat Plant, Inc.,193 NLRB 867 (1971), the employer announced to em-ployees 11 days before the election a new profit-sharingplan. The planning for the profit sharing had begun 4days before the Union's petition had been filed. TheBoard found a violation because they believed the timingof the announcement of the plan was calculated and de-signed to influence the employees in their choice of abargaining representative in the election.9Thus, "Prede-termination alone is not determinative, the timing of theannouncement must also be considered." N.L.R.B. v.8 See also Luxuray of yew York, Division of Beaunit Corporation v.N.L.R.B., 447, F.2d 112, 118-120 (2d Cir. 1971); N.L.R.B. v. Gruber'sSuper Marke,. Inc., 501 F.2d 697, 702-703 (7th Cir. 1974), enfg. 201NL.RB 612 (1973); Triangle Plastics, Inc., 166 NLRB 768 (1967); RalphPrinting & Lithographing Co., 158 NLRB 1353 (1966); Mercury Industries,Inc., 242 NLRB No. 24 (1979). But see N.L.R.B. v. Ambox. Incorporated,357 F.2d 138, 141 (5th Cir. 1966).9 See also N.L.R.B. v. Rich's of Plymouth, Inc., 578 F.2d 880, 883 (IstCir. 1978). SIMPSON ELECTRIC COMPANY151Arrow Elastic Corporation, 573 F.2d 702, 706 (st Cir.1978). To the extent that Respondent seeks to link thetiming of its health insurance benefits improvements tothe timing of its wage increases, I have already found thelatter presumptively unlawful. Therefore, any allegedhistorical policy of linking both increases together mustfail as a defense here.Another aspect of this issue concerns a letter from Re-spondent to its employees dated October 6, containingRespondent's arguments why its employees should voteagainst the Union. Respondent included with this letter aseparate two-page document summarizing existing com-pany benefits. This document reads in part:Simpson ElectricA Comprehensive Benefits ProgramNote: These are your benefits which Simpson pro-vides. They are reviewed frequently to keep themupdated. Under NLRB restrictions, we cannot proceedwith further review at this time. Emphasis supplied.Jt. Exh. 22]A fair interpretation of this statement is that Respondentwould increase benefits but for NLRB restrictions andthat said increases would come when the election wasover. Then, Respondent increased benefits before thesecond election. Not only did this act convey to employ-ees that support for the Union would be futile, as arguedby the General Counsel, but, also, it conveyed to the em-ployees that Respondent's power was sufficient even toovercome "NLRB restrictions." The Company never ex-plained to employees why "NLRB restrictions" did notapply to the period before the second election. The infer-ence was that only the employer could affect their bene-fits, a classis example of a "fist inside the velvet glove."N.L.R.B. v. Exchange Parts Co., supra at 409.I further agree with General Counsel that the fact thatRespondent's actions may have been undertaken as aresult of legal advice is no defense to a course of con-duct which is otherwise illegal.°Finally, I note the fact that Respondent paid the entirecost of the increased premium. In 1974, the date of thelast increase in health insurance benefits, Respondentshared the cost with the employees. Respondent states inhis belief, "Only once in the last ten years has Simpsonpassed along insurance cost increases to employees; thiswas in 1974." Unfortunately, the record does not tellhow many times in the last 10 years health insurancebenefits were increased prior to the 1974 increase. In theabsence of this evidence, I consider the fact that Re-spondent paid the entire cost of increased premiums inDecember, still another factor which supports the find-ing of a prima facie case.In finding that General Counsel has a prima facie case,I have relied on the totality of the evidence as discussedabove, including a final factor which I discuss next. Themanner of Respondent's announcement of benefits, in thecontext of this case, is convincing evidence of an unlaw-ful intent to influence the second election. As described1o The Great Atlantic and Pacific Tea Co.. Inc. 166 NLRB 27 (1967).in "The Facts," Respondent used three methods, word ofmouth, posted notices, and publication in the MeterReader to announce benefits.The use of three modes of announcing the wage andbenefit increases, together with the sequence of an-nouncement, was a departure from past practices. Usual-ly one of these methods was used to announce wage andbenefit increases and occassionally two methods wereused, but never all three. Furthermore, the Meter Readerwas never used before to announce wage increases.Moreover, the manner of distribution of the MeterReader on December 20 can only be described as ex-traordinary. In the past, the magazine had been placed inbundles in and around the plant for employees to take asthey wished. One day before the election the factorymanager himself was passing out these magazines to em-ployees!' This, of course, conveyed the impression toemployees that Respondent had good news for them toread before the election. Whether they had heard or readthe news before became irrelevant. Respondent arguesthat the manner of announcement of benefit is a nonissue.I disagree and find that the manner of distribution ishighly probative and consistent with other evidence sup-porting the presumption of unlawfulness. Accordingly, itbecomes necessary to examine the defenses tendered byRespondent to the extent not yet discussed to see wheth-er they are sufficient to rebut the presumption. Respond-ent contends that its actions in this case are justified bypast practice and business necessity. A full discussion ofthese defenses follows.I. The alleged past practice of wage increases everyII monthsRespondent first of all argues that, in announcing thewage and salary increases at issue, it was merely follow-ing past practice of wage increases every I I months. Be-ginning with the current wage increases, I note Respond-ent's recent history of increases:Effective Date(1) 12/4/78Description(a) General Wage increase.25 per hour for all hourlyemployees at allRespondent's facilities(b) Wage range increase .25per hour for each jobclassification(c) Exempt and nonexemptsalary range increases (7percent, and effective 1/1/79II Respondent has not presented evidence to show that, at its otherplants where there was no union election pending, its factory managerpersonally distributed copies of the Meter Reader to employees. Accord-ingly, I must conclude that this method was used only at the Elgin facili-ty.SIMPSON ELECTRIC COMPANY 151 152DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2) 1/1/78 Wage range increaseAffected only those hourlyrated employees who werebelow the new grademinimum. They receivedwage adjustment to the newminimum grade(3) 2/28/77 General wage increase 5percent for all employees(4) 4/5/76 Salary increment bracketextended from 24 months to60 months(5) 11/17/75 General wage increase 5percent for all employees inanticipation of minimumwage change effective 1/1/76(6) 7/16-12/31/73 General wage increase .06per hour effective 7/16/73and .06 per hour effective12/31/73 (Chicago, Eligin,Aurora, and Escondidoemployees only; Wisconsinemployees received tworaises of .05 per hour)(7) 7/12/71 .06 per hour effective 7/12/71 and .06 per houreffective 1/3/72 (Chicago,Elgin, and Auroraemployees only; Wisconsinemployees received tworaises of .05 per hour)(8) 7/28/68 .06 per hour effective 7/28/69 and .06 per houreffective 1/5/70 (Chicago,Elgin, and Auroraemployees only; Wisconsinemployees received tworaises of .04 per hour)The above does not indicate to me any convincing pat-tern of wage increases at 11-month intervals sufficient tobe a valid defense to the wage increases announcedduring the critical period at issue here.Over the years covered, there are major differencesbetween what has occurred in the past and what is atissue here. These differences include amount and type ofincrease, reason for increase, and location of affected em-ployees. Moreover, the intervals for wage increases, par-ticularly in the earlier part of the relevant period, doesnot show an I -month pattern. In J. C. Penney Co., Inc.v. N.L.R.B., 384 F.2d 479, 484-485 (10th Cir. 1967), acase similar to the instant case, the court affirmed theBoard's rejection of a defense based on a historical prac-tice of wage increases every 12 to 15 months with a typi-cal interval being 14 months. The Board had held that,with a decision in the representation case iminent and thepossibility of an election soon thereafter, a matter of rea-sonable expectation, it was difficult to understand whythe employer felt impelled to grant the wage increase atthe time it did. The increases in Penny, as here, couldhave been withheld until after the election and still beenwithin the customary span of time. The court affirmedthe Board's finding of an 8(a)(1) violation.It is true, as General Counsel argues, that Respondenthas never given an increase of the type and coverage asthat in issue here. 2 Therefore, Respondent's evidence iseven weaker than that which the Board and later thecourt rejected in Penny.2. The alleged past practices of anticipatingincreases in employees' social security withholdingtaxes and in the federal minimum wageSomewhat related to Respondent's first defense, yetdeserving of special consideration is Respondent's al-leged defense of anticipating increases in social securitywithholding taxes and Federal minimum wage rates.Both were increased effective January , 1979. Whilenone of the salaried individuals within the bargainingunit were below the new Federal minimum wage, theywere nevertheless subject to the same increased social se-curity taxes as the hourly rated employees. However, thesalaried employees in the bargaining unit received nosalary increase prior to January 1, 1979. While therecord does not contain a detailed list of past increases inFederal social security withholding taxes so that thesecan be compared to Respondent's salary increases de-tailed above, it does appear that in 1972 the rate of with-holding was 5.2 percent on the first $9,000 of earningswhile in 1973 the rate was 5.85 percent on the first$10,000 of earnings. The wage increases for the period ofincrease were effective 7-16-73 and 12-31-73. Thus,there does not appear to be the same coincidence as ispresent here between an increase in the withholding taxand increase in wages.Turning next to Respondent's history of wage in-creases with respect to anticipating an increase in theFederal minimum wage, the evidence is somewhatstronger, yet still not persuasive. In the past, beginning in1969, when Respondent anticipated a raise in the Federalminimum wage, it documented a perceived need for asalary increase in anticipation of the raise. Thus, therecord shows that on June 11, 1967 (Resp. Exh. 1), onJune 21, 1971 (Resp. Exh. 2), and on September 20, 1975(Jt. Exh. 3), Respondent discussed in detail why itthought that a wage increase before an increase in theFederal minimum wage was necessary. No such docu-mentation is present in this case. Moreover, there was noconvincing evidence to show that employees expectedany increase in wages prior to the January 1, 1979, in-crease in the Federal minimum wage. 13To support its contention here, Respondent cites thecase of International Union of Electrical, Radio and Ma-chine Workers, AFL-CIO, Local 806 [SNC ManufacturingCo., Inc.] v. N.L.R.B., 434 F.2d 473 (D.C. Cir. 1970). Re-spondent argues that this case approves the concept thata company may legitimately increase wages in anticipa-tion of an increase in the Federal minimum wage, evenduring a union election campaign. However, this casedoes not apply here. In affirming the Board's holdingthat certain wage increases granted to employees near2 See Arthur Fulmer of Mississippi, Inc., 212 NLRB 732 (1974).'3 N.L.R.B. v. Rich'v of Plymouth, Inc.. supra at 884. SIMPSON ELECTRIC COMPANY153the time of the election did not violate the Act, thecourt, in Local 806, found it significant that the paymentperiod in question was the fourth step in a 5-year planand that, 2 days prior to the wage increase, the companyinformed the union of its plan to increase and the uniondid not object. Neither of these factors is present in theinstant case. Moreover, other factors involving improve-ments in health insurance benefits and the method of an-nouncing all the wage and benefit increases, all detailedabove, make Local 806 and Respondent's defense inappli-cable here.3. Other alleged defensesRespondent raises several other defenses to its presum-ably unlawful wage increases. These can all be classifiedas business-necessity defenses. Respondent first arguesthat it had a problem with high turnover. The recordshows Respondent's first concern about this problem onApril 5, 1978.(G.C. Exh. 5) In the memo, Respondent'spersonnel director told Gerald Goldberger, Respondent'spresident, that Respondent's low wages were causinghigh turnover. In part, the memo reads, "There is noth-ing that is really surprising in the results [of the compen-sation survey]." Thus, when Respondent contends in itsbrief that "Simpson's 1978 turnover rate was so high thatit could fairly be classified as disastrous," one is inclinedto be unimpressed since wages could have been raisedback in April when the problem was first identified andsome 2 months before Respondent became aware of theUnion's interest in organizing the Elgin plant. This de-fense has little probative value for raising wages andbenefits at the time in question. If anything, the fact thatRespondent waited until it did supports rather than re-futes the presumption of unlawful increases. 14Respondent also raises the argument of compulsionbased on the premise that because it granted wage andbenefit increases at its 10 facilities nationwide, wheretwo-thirds of Respondent's hourly workers are em-ployed, it was forced to give the same increases to theremaining one-third of Respondent's workers at Elgin.None of the other eight facilities was the object of aunion organizing campaign. In support of its contention,Respondent cites Essex International, Inc., 216 NLRB575 (1975), and other cases. In Essex, the employer madeits announcement at the same time and in the samemanner as it had in the previous 8 years, irrespective ofthe existence of a union campaign. This central fact isnot present in the instant case. Respondent's other casesmay be similarly distinguished. The mere fact that Re-spondent elected to increase the wages and benefits at itsother facilities in California and Wisconsin at the sametime it increased benefits at the Elgin plant does notrender lawful what would otherwise be unlawful. It istrue that Respondent could not have increased wagesand benefits at the other plants, but not at Elgin. Howev-er, it could have delayed its raises for all plants until thecritical period at Elgin had ended. This possibility is notdiscussed by Respondent in its brief. As the court statedin N.L.R.B. v. Styletek, supra, 520 F.2d at 280 (Ist Cir.1975):'4 Frito-Lav. Inc. v. N L.RB., 585 F 2d 62. h6 (3d Cir 1978).Justifying the timing is different from merely justi-fying the benefits generally. Wage increases and as-sociated benefits may well be warranted for businessreasons; still the Board is under no duty to permitthem to be husbanded until right before an electionand sprung on the employees in a manner calculatedto influence the employees' choice. 5Respondent also contends that it showed good faith byasking for a 60- to 90-day cooling-off period which, ifgranted, would have sufficiently dissipated the effect ofthe unlawful increases. This argument has three flaws:First, it would have permitted Respondent to benefitfrom its own misconduct by delaying the election for thetime requested. Second, Respondent would have addi-tional time to attempt to convince its employees to voteagainst the Union. Finally, Respondent's employeeswould have their right to vote in a speedy election de-feated for reasons over which they had no control andfor which they were not responsible. Respondent citesno case in support of its argument here and I find thatthe defense is not valid.I reject Respondent's defenses, which I have consid-ered both individually and in toto, and I find that it hasnot rebutted the presumption of unlawfulness raised bythe General Counsel's prima facie case. I further find thatRespondent has violated Section 8(a)(l) of the Act as theincreases were reasonably calculated to, and did, inter-fere with the employees in the exercise of their freedomof choice in selecting or rejecting the Union as their col-lective-bargaining representative.C. The Objection to the ElectionI have found, supra, that, on December 4, Respondentunlawfully gave the unit employees increases in wagesand benefits to undermine the Union's organizationalcampaign. This conduct was sufficient to have interferedwith the election and to warrant setting the electionaside.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, found to constitute unfair labor practices occur-ring in connection with the operations of Respondent de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow thereof.CONCLUSIONS OF LAWI. Simpson Electric Company, a Division of AmericaGage and Machine Company, Inc., is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. International Brotherhood of Electrical Workers,Local 117, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.""See also N.LR. B. .Arrow Elalic (orp. 573 F 2d 702SIMPSON ELECTRIC COMPANY 153 154DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. By granting wage and benefit increases to its em-ployees to undermine the Union's organizational cam-paign, Respondent has interfered with, restrained, andcoerced its employees in the exercise of their rights guar-anteed in Section 7 of the Act and has engaged in unfairlabor practices in violation of Section 8(a)(1) of the Act.4. The Union's objection has been sustained by the evi-dence and Respondent has thereby interfered with and il-legally affected the results of the Board election held onDecember 21, 1978.5. The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in anunfair labor practice within the meaning of Section8(a)(l) of the Act, I shall recommend that it cease anddesist therefrom and take certain affirmative action to ef-fectuate the policies of the Act.Further, having found that the Union's objection tothe election was sustained by the evidence, I shall rec-ommend that the election held on December 21, 1978, beset aside and a new election be ordered by the RegionalDirector as soon as feasible. 16Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER'7The Respondent, Simpson Electric Company, a Divi-sion of American Gage and Machine Company, Inc.,Elgin, Illinois, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Granting wage and benefit increases to its employ-ees to undermine the Union's organizational campaign.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights guaranteed them in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Post at its Elgin, Illinois, facility copies of the at-tached notice marked "Appendix." 18 Copies of saidnotice, on forms provided by the Regional Director forRegion 13, after being duly signed by Respondent's au-8 The General Counsel does not seek a bargaining order in this case.Given the complete history of this case, I am in agreement and thereforewill not recommend such.A' In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 o the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.IH In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."thorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby the Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(b) Notify the Regional Director for Region 12, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that in Case 13-RC-14785 the Board issue an Order sustaining PetitionerUnion's objection to employer conduct affecting the stat-utory election held therein under the Act on December21, 1978, to the extent occurring between November 2(the date of the filing of objections to the first election)and December 21, 1978 (the date of election), thereinand found to have constituted an unfair labor practice inCase 13-CA-18343 setting aside said election and its out-come; and directing that a third election be held as soonas feasible, under the supervision of and at such time asthe Board's Regional Director for Region 13 deems thatcircumstances permit free choice of bargaining repre-sentative.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.WE WILL NOT grant wage and/or benefit in-creases to our employees to undermine a union's or-ganizational campaign.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of their rights guaranteed them by Sec-tion 7 of the Act.The election held on December 21, 1978, by the Na-tional Labor Relations Board has been set aside and itsresults voided because of our unlawful conduct affectingthe outcome of that election, as found by the Board,during the period preceeding that election. In due time,another election will be held, and you will be notified ofthe date, time, and place.SIMPSON ELECTRIC COMPANY, A DIVISIONOF AMERICAN GAGE AND MACHINE COM-PANY, INC.